Motion Granted; Affirmed and Memorandum Opinion filed November 19,
2013.




                                     In The

                    Fourteenth Court of Appeals

                             NOS. 14-13-00391-CR,
                              14-13-00392-CR, &
                               14-13-00393-CR

                          LINT MOUTON, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                            Harris County, Texas
             Trial Court Cause Nos. 1335312, 1335313, & 1336543

              MEMORANDUM                         OPINION
      Appellant entered pleas of guilty, without an agreed recommendation on
punishment, to three aggravated robbery charges. After a pre-sentence
investigation, on April 3, 2013, the trial court sentenced appellant to confinement
for twenty years in the Institutional Division of the Texas Department of Criminal
Justice in each ease, with the sentences to be served concurrently. Appellant filed a
timely notice of appeal in each case.

      Appellant’s appointed counsel filed a brief in which she concludes these
appeals are wholly frivolous and without merit. The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
sixty days has passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record. We need not address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                        PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2